Citation Nr: 0717653	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-24 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the veteran's hypertension with arteriosclerotic 
heart disease was properly reduced from 30 percent to 20 
percent from July 1, 2003, to January 19, 2005. 

2.  Entitlement to a disability rating in excess of 30 
percent for hypertension prior to July 1, 2003.

3.  Entitlement to a disability rating in excess of 20 
percent for hypertension from July 1, 2003, to January 18, 
2005.

4.  Entitlement to a disability rating in excess of 40 
percent for hypertension since January 19, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to September 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In particular, an April 2003 rating decision 
reduced the rating for the veteran's hypertension with 
arteriosclerotic heart disease from 30 percent to 10 percent, 
effective July 1, 2003.  In an April 2006 rating decision, 
the RO assigned a 20 percent rating from July 1, 2003, and a 
40 percent rating from January 19, 2005.  

The veteran initially requested that he be scheduled for a 
hearing before a Veterans Law Judge.  However, the veteran 
later indicated that he wished to withdraw his hearing 
request and instead have his case transferred to the Board 
for immediate appellate review. 


FINDINGS OF FACT

1.  The veteran does not have arteriosclerotic heart disease.

2.  There is no evidence of a diastolic pressure of 120 or 
more for the entire period prior to January 19, 2005.

3.  There is no evidence of a diastolic pressure of 130 or 
more since January 19, 2005.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability 
rating for hypertension with arteriosclerotic heart disease 
from July 1, 2003, to January 19, 2005, have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.105(e),(i), 3.344(c), 4.1-4.14, 4.115a, 4.104, Diagnostic 
Code 7101 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for hypertension prior to July 1, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.104, Diagnostic Codes 7101 (2006).

3.  The criteria for a disability rating in excess of 20 
percent for hypertension from July 1, 2003, to January 18, 
2005, have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Codes 7101 
(2006).

4.  The criteria for a disability rating in excess of 40 
percent for hypertension since January 19, 2005, have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.104, Diagnostic Codes 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran was treated for high blood 
pressure while on active duty.  In a rating decision dated in 
March 1990, the RO granted service connection and assigned a 
10 percent rating for hypertension.  In an August 1996 rating 
decision, the RO recharacterized the disability on appeal as 
"hypertension with arteriosclerotic heart disease" and 
assigned a 30 percent disability rating, effective August 22, 
1995. 

In August 2001, the veteran filed a claim for increased 
compensation benefits.  After a VA compensation examination 
in June 2002 revealed that there was no evidence of 
arteriosclerotic heart disease, the RO issued a rating 
decision in October 2002 in which it proposed to reduce the 
30 percent rating to 10 percent.  Thereafter, the veteran was 
notified that he had a right to a personal hearing and could 
submit additional evidence in support of his claim.  The RO 
therefore complied with the provisions of 38 C.F.R. 
§ 3.105(e).  

A rating decision dated in April 2003 effectuated the 
reduction to 10 percent, effective July 1, 2003.  An April 
2003 letter notified the veteran of that decision and of his 
appellate rights.  The veteran appealed that decision.  
During the course of this appeal, however, the RO issued a 
rating decision in April 2006 in which it assigned a 20 
percent rating for the veteran's hypertension from July 1, 
2003, and a 40 percent rating from January 19, 2005.  

Therefore, the Board must decide four issues on appeal: (1) 
whether the veteran's hypertension with arteriosclerotic 
heart disease was properly reduced from 30 percent to 20 
percent from July 1, 2003, to January 19, 2005; (2) 
entitlement to a disability rating in excess of 30 percent 
for hypertension prior to July 1, 2003; (3) entitlement to a 
disability rating in excess of 20 percent for hypertension 
from July 1, 2003, to January 18, 2005; and (4) entitlement 
to a disability rating in excess of 40 percent for 
hypertension since January 19, 2005.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A.       § 1155; 38 C.F.R. § 4.1.  

Hypertension is rated pursuant to Diagnostic Code (DC) 7101.  
This code provision provides a 20 percent rating for 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  A 40 percent rating 
is warranted where there is diastolic pressure that is 
predominantly 120 or more, and a 60 percent rating is 
assigned where the diastolic pressure is predominantly 130 or 
more.  See 38 C.F.R. § 4.104, DC 7101.

Turning to the first issue, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to restoration of the 30 percent rating for 
his hypertension for the period from July 1, 2003, to January 
19, 2005.  The Board notes that the 30 percent rating was 
assigned pursuant to DC 7005, for arteriosclerotic heart 
disease.  See 38 C.F.R. § 4.104, DC 7005.  However, since 
there is no medical evidence that the veteran has 
arteriosclerotic heart disease, DC 7005 is not for 
application.  

The Board places significant probative value on the June 2002 
VA examination report wherein a VA examiner concluded that he 
was unable to make a diagnosis of arteriosclerotic heart 
disease.  The Board also reviewed numerous VA and private 
treatment records, none of which indicates that the veteran 
has ever been diagnosed with arteriosclerotic heart disease.  
In short, the RO properly concluded that the veteran's 
disability should no longer include arteriosclerotic heart 
disease and that hypertension was the only disability to be 
rated under DC 7101.  

The post-service medical record, as a whole, provides strong 
evidence against this claim.

The Board also finds that the veteran's hypertension does not 
meet the criteria for a disability rating in excess of 20 
percent for the entire period prior to January 19, 2005, 
although the Board will not disturb the 30 percent rating 
assigned for his hypertension with arteriosclerotic heart 
disease prior to July 1, 2003.  

The Board reviewed VA outpatient treatment records dated from 
2000 to 2005, as well as numerous private treatment records, 
none of which documents a diastolic pressure of predominately 
120 or more.  In short, these records provide highly 
probative evidence against the veteran's claims for a 
disability rating in excess of 30 percent prior to July 1, 
2003, and for a disability rating in excess of 20 percent 
from July 1, 2003, to January 19, 2005.  

It is important for the veteran to understand that even if 
one or two readings did show a diastolic pressure of 120 or 
more, this would not indicate diastolic pressure of 
predominantly 120 or more, as required for the next higher 
rating of 40 percent.  

The veteran's hypertension was assigned a 40 percent 
disability rating based on a treatment record from Chicot 
Memorial Hospital dated on January 19, 2005, which lists 
blood pressure readings of 186/124, 185/128, 180/123, and 
173/120.  Since these readings involve a diastolic pressure 
of 120 or more, the veteran's hypertension was properly 
assigned a 40 percent disability rating from January 19, 
2005.  At no time, however, has there been a diastolic 
pressure of 130 or more, thereby precluding a disability 
rating in excess of 40 percent since January 19, 2005.  Thus, 
the preponderance of the evidence is against a disability 
rating in excess of 40 percent since January 19, 2005.

The extensive medical record in this case has made tracking 
the veteran's diastolic pressure over time possible, making 
the evaluation based on the diastolic pressure unambiguous. 

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's hypertension prior to July 1, 2003; 
against a disability rating in excess of 20 percent from July 
1, 2003, to January 19, 2005; and against a disability rating 
in excess of 40 percent since January 19, 2005.  Because the 
preponderance of the evidence is against the claims, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of his hypertension.  
Based a review of the record, the Board finds that these 
examinations appear adequate for rating purposes, as they 
report findings addressed in the applicable rating criteria.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

The veteran's hypertension was properly reduced from 30 
percent to 20 percent from July 1, 2003, to January 18, 2005.  

A disability rating in excess of 30 percent for hypertension 
prior to July 1, 2003, is denied.

A disability rating in excess of 20 percent for hypertension 
from July 1, 2003, to January 18, 2005, is denied.

A disability rating in excess of 40 percent for hypertension 
since January 19, 2005, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


